Citation Nr: 0915351	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  05-38 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE
Entitlement to service connection for a sleep disorder with 
fatigue, extreme perspiration, and night sweats, to include 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from December 1990 to June 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2008 the Board remanded the case for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the October 2008 remand, the Board directed that an 
examination be scheduled to determine whether any sleep 
disorder is related to his service connected irritable bowel 
syndrome.  The examiner was requested to provide a nexus 
opinion in conjunction with the examination.  

The record reflects that in January 2009 a VA examiner 
provided an opinion after reviewing the claim file.  However, 
an examination was not conducted.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  Where the remand orders of the 
Board are not complied with, the Board errs in failing to 
insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a VA 
examination to determine whether any 
sleep disorder is related to his 
service-connected irritable bowel 
syndrome.  Upon review of the claims 
file and examination of the veteran, 
the examiner should identify all 
currently present sleep disorders.  The 
examiner should specifically state 
whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any sleep 
disability is related to the veteran's 
service-connected disability (this 
includes cause or aggravation).  If so, 
the examiner should provide a 
discussion regarding the extent to 
which the service-connected irritable 
bowel syndrome contributes to the sleep 
disorder.  A complete rationale should 
accompany any opinion provided.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


